Title: From Thomas Boylston Adams to William Meredith, 22 April 1804
From: Adams, Thomas Boylston
To: Meredith, William



Dear friend.
Quincy 22d: April 1804.

I received yesterday your favor of the 15th: and thank you for your attention to my Commissions. The Books, I believe, had best be sold, as you suggest, at Auction, and to the highest bidder. I shall regret the sacrifice of the folio Edition of the laws, because they have been heretofore in great demand, and in time, would probably sell for a just price, but I must forego the benefit of a market for the sake of a prompt sale. You will oblige me therefore by putting them, one and all under the hammer, as soon as a good opportunity offers—perhaps a few days prior to the sale, an advertizement of them would attract purchasers. Of this you will judge. The share in the Law Library is I believe but a scurvy affair. I thought so at the time I subscribed; but the tyrrany of example cost me in this, as in many other instances, my cash against my Conscience. I hope the annual assessment will not multiply, for it is hard enough to have property in so bad repute as to want purchasers and yet involving one deeper in debt.
If you get rid of my Rubbish from Maxwell’s Shop, and get cash enough for it to pay Morgan for two setts of Giffords Juvenal, I shall thank you to do it. I may have some additional wants when I hear you have the means of satisfying them in your hands—But I wont contract debt, if I can help it.
Thanks for your congratulations upon, what you style my promotion—I am indeed of the Quorum, but yet no married man. I should have been much obliged to His Excellency the Governor and the Honble the Council, if they had put me into the same Commission with a wife, instead of making me Unus.
You Philadelphians I find are just like all the rest of the world—I mean the Bostonians &ca: You will have it that I left you to get married, and they will have it, that I came here to be married. Both may be right in the end, but in the meantime, it seems to me that I ought to know something about the probability of such an occurrence, and I aver, that of all the world I am the most ignorant, as to the time when it may arrive. But you have left Philadelphia and returned to Your native State, say they, and this is proof positive that you are on the brink of matrimony, for who would exchange Philadelphia for Quincy without some such reason? Very well, if it must be so I can only submit to my fate, but until I have some more sensible demonstration of this change in my condition, I hope to be allowed to differ in opinion from those who will felicitate me, upon my marriage. Sam: Levy having occasion to introduce a gentleman to me the other day, concludes his letter by presenting his compliments to Mrs: Adams. You and all the rest of my friends will hear soon enough of this event after it takes place; in the mean time I feel grateful for the lively interest they seem to take in my prospects. But dont let any body publish my nuptials before they are celebrated—if they do, I’ll sue them for scandal.
My friend Cad— is, as he tells me, the happiest varlet alive—Your fair neighbour is deserving as Tom is sterling. Alass the Club! I have little doubt of its dissolution now—but Joe and myself will yet I believe claim title by survivorship, over all the remnant. Sam Ewing holds out stoutly yet, but he has long ago been smitten with an Hebrew’s black eye, whom I hope he will convert or turn to a Christian.
Your Legislature march boldly onward toward the goal of universal perfectability—McKean’s quibble about 2/3ds wont do—He must stick to the discretionary power given by the Constitution—that is his only ground. The distinction he attempts was tried at Washington and exploded. Are the Judges enraged or terrified—One or other they must be. I believe that half the Jacobinism of Pennsylvania is to be ascribed to want of respectable characters and energetick conduct on the bench. Will the Mc Keanites endeavor to send men to the next legislature, who can read and write? It is my opinion that the whole sect will be discomfited and thrown into the back ground to make way for worse fools than themselves. Democracy has only begun its career—all changes will be from bad to worse, until you reach the bottom, and when you have groped and grovelled about in the filth of the sty, for a sufficient time, you may begin to rise and slowly crawl up again. We are in New England very little better off than you are—Nothing saves us but a qualification of property in voting— If peace and internal tranquility reign another year—we may have a Jacobin Government.
I am delighted to hear that some of my friends talk of visiting my jurisdiction. They shall always receive friendly aid and comfort so long as they behave well here; but if they break the peace—let them stand clear of me— I have already committed one culprit and have found out how it should be done. May I not hope among others to see you and your wife in these parts? I know of none from whom a visit could be more acceptable to your friend & servt:
T B Adams